Citation Nr: 1120814	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-19499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Eligibility for educational assistance benefits under Chapter 1606, Title 10, United States Code.  

2.  Entitlement to waiver of recovery of overpayment of Chapter 1606 education benefits in the calculated amount of $2,081.62, including the question of whether creation of the debt was proper.  


(The issues of service connection for hypertension and a disability manifested by headaches are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1986 to November 1986 and from August 2, 2005 to August 16, 2005.  He had additional intermittent periods of Reserve service in the Army National Guard beginning in November 1985 and ending in February 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that denied eligibility for education benefits.  RO decisions in July and September 2008 denied waiver of overpayment of the calculated amount of $4,364.81 in education benefits that the Veteran had received.  The case is now under the jurisdiction of the RO in Montgomery, Alabama.  

In June 2009, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The case was remanded by the Board in October 2009 for additional development that included requesting service personnel records, and adjudication of the issue of waiver of overpayment and issuance of a statement of the case.  


FINDINGS OF FACT

1.  In January 2007, the Veteran applied for VA education benefits.  

2.  The Veteran was discharged from the National Guard in October 2007.  

3.  In February 2007, DOD certified that the Veteran was not entitled to education benefits under Chapter 1606, Title 10, United States Code; the Veteran was notified of the ineligibility that same month.  

4.  From October 2007 until May 2008, the Veteran received education benefits to which he was not entitled in the amount of $2,081.62.  

5.  The $2,081.62 indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the veteran.

6.  VA was at fault in creation of the overpayment.

7.  The Veteran was not at substantial fault in the creation of the debt. 

8.  The veteran did not change his position to his detriment in reliance on VA benefits, or relinquish a valuable right, or incur a legal obligation because of the continued receipt of VA disability compensation payments.


CONCLUSIONS OF LAW

1.  The claim of entitlement to basic eligibility for education benefits under MGIB-SR, pursuant to Chapter 1606, Title 10, United States Code, is without legal merit. 10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2010).

2.  An overpayment of educational assistance benefits under MGIB-SR, pursuant to Chapter 1606, Title 10, United States Code, in the calculated amount of $2,081.62 has been properly created and assessed against the Veteran.  38 U.S.C.A. §§ 5107, 5112, 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 3.102, 3.500, 21.7540, 21.7635 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, recovery of educational assistance benefits under MGIB-SR, pursuant to Chapter 1606, Title 10, United States Code, in the calculated amount of $2,081.62, would be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 3.102, 1.962, 1.963, 1.965 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In the present case, the Board acknowledges no VCAA letter was sent to the Veteran.  

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2010) for claims under Chapter 1606, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  To that end, the Veteran was sufficiently advised in the initial February 2007 decision and subsequent October 2008 Statement of the Case (SOC).  The Board adds that the Veteran has been accorded appropriate due process.  He has presented argument on his behalf in various statements and at a Travel Board hearing before the undersigned in June 2009, a copy of the transcript of which is of record.  He has also demonstrated actual knowledge as to the legal reasons his claim was denied and what evidence he needed to present to substantiate a claim for benefits.  At the personal hearing, he set forth specific, detailed contentions as to why the evidence that showed medical unfitness showed that he participated satisfactorily in the Selected Reserve program, that the disability discharge was satisfactory, including citation to legal authority. 

Also, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004.  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

Education Benefits and Creation of Overpayment

The MGIB-SR program (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540 (2010).  

A reservist may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540(a)(1) (2010).  The reservist must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5) (2010).  

The record shows that the Veteran served on active duty from July 1986 to November 1986 and from August 2, 2005 to August 16, 2005.  He had additional duty with units of the Army Reserves and the Army National Guard.  The record includes a report of separation and record of service, dated in September 1992, which shows that he was discharged from the Army Reserves at that time for unsatisfactory participation.  

The documentary evidence shows that the Veteran applied for education benefits in January 2007.  Attached to the claims form was a copy of his 1992 report of separation.  A July 2008 certification was received from the Department of Defense (DOD).  It was certified that the Veteran was in the Army National Guard from November 1985 to September 1992; was irregularly with the reserves from September 1992 until November 1994; had a civilian break from November 1994 to February 1998; and in the National Guard again from February 1998 to October 2007 when he became reserve, retired.  It was certified that the Veteran was eligible for education benefits under Chapter 1606 from October 1991 to September 1992, but that eligibility was terminated in September 1992 when he was discharged for unsatisfactory participation.  The DOD certification also indicated that the Veteran had no qualifying service for additional education benefits under Chapter 1607 or Chapter 30 because he did not have the necessary periods of active duty for these benefits.  

The Veteran contends that his discharge in September 1992 was for medical reasons (probably total knee replacement), so this was an exception to ineligibility for unfit for duty or being physically unfit.  He contends that because of the medical reason he thought he was still eligible for education benefits for the entire period for which he received them, and that he did not receive notice of ineligibility for such educational benefits until July 2008. 

The Veteran's representative contends that the provisions of M22-4, part A, change 14, provide that, as long as the Veteran does not commit misconduct, with an honorable discharge, and is medically unfit, he would be eligible for education benefits.  The representative asserts that the Veteran was discharged under medical disability, and pointed out that National Guard Form 22 reflects "medically unfit for retention," which he contends is different from physically unfit.  In support of this contention, the representative contended that the RE-3 reenlistment code suggested such medical disability because it left open the possibility that the Veteran may be eligible to return to service if his medical condition improved in the future.

Notwithstanding the Veteran's misunderstanding the nature of his discharge, which was not for medical disability, and notwithstanding the representative's assertions that the discharge was base on medical disability, while this may have been the Veteran's subjective state of mind, the DOD has determined that the Veteran is not eligible for MGIB-SR benefits because he was discharged for unsatisfactory participation in 1992.  A copy of the 1992 separation document attached to his education claims form by the Veteran shows the unsatisfactory participation in 1992.  Although the Veteran testified that his discharge in 1992 was for medical reasons, the rest of the evidence in the claims file does not show that this was in fact the case.  His discharge from his two week period of active duty in 2005 was because he was medically disqualified for deployment, but this medical disqualification is not related to his 1992 discharge.  

The evidence of record shows that the Veteran applied for Chapter 1606 benefits in January 2007.  Attached to his application was a copy of his September 1992 report of separation.  The copy did not include box 22, Authority and Reason.  A copy of the September 1992 report of separation that was associated with the claims folder in March 2008 includes box 22, which indicated that the reason for the separation was for unsatisfactory participation.  

Based upon the Veteran's initial claim for benefits, VA awarded the Veteran education benefits.  The Veteran was discharged from the National Guard in October 2007.  Following notification from DOD of the Veteran's ineligibility, benefits continued to be paid from October 2007 until May 17, 2008, totaling $2,081.62.  

While the Veteran was initially found to be entitled to education benefits, this eligibility was then found to be erroneous.  He subsequently received payments, which resulted in an overpayment calculated as $2,081.62.  Here the evidence reflects that the Veteran was ineligible for VA education benefits because the DOD had not certified his eligibility.  

VA may only pay educational assistance to an eligible Veteran under the provisions of the law.  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  DOD has not certified the Veteran as being eligible for education benefits under Chapter 1606.  VA has no authority to alter the eligibility determination made by DOD.  The regulations reflect that determinations of eligibility for MGIB-SR benefits are within the sole purview of the Armed Forces.  38 C.F.R. §§ 21.7540, 21.7550 (2010).  

As a result of ineligibility for benefits for some of the period, an overpayment to the Veteran was created.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2010).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including educational assistance benefits.  38 C.F.R. § 1.956(a) (2010).  Whenever VA finds that an overpayment of educational assistance benefits has been made to a Veteran, the amount of such overpayment shall constitute a liability of such veteran to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a), (c) (West 2002); 38 C.F.R. § 21.7644 (2010).  For these reasons, the Board finds that the overpayment debt in the amount of $2,081.62 was proper.  

Waiver of Overpayment

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  The Board concludes that the facts in this case do not show the presence of any of the preceding factors.  As a result, the Board's decision on appeal will be limited to the determination of whether waiver of recovery of education benefits under MGIB-SR, pursuant to Chapter 1606, Title 10, United States Code, in the calculated amount of $2,081.62 is warranted on the basis of equity and good conscience. 

In cases where there has been no finding of fraud, misrepresentation, or bad faith on the veteran's part; repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).


In this case, the Veteran testified that he reentered the National Guard in 1998, was called to active duty for two weeks in August 2005, but was found to be disqualified for deployment, and was released from active duty.  He was discharged from the National Guard in October 2007, after having undergone a total right knee replacement in 2006.  

The Board finds that the Veteran was not significantly at fault in the creation of the debt.  The weight of the credible evidence shows that the Veteran honestly, if mistakenly, believed that his discharge was for medical reasons, and that this was a valid exception to ineligibility to education benefits for unsatisfactory participation.  At the June 2009 Board personal hearing before the undersigned, the Veteran testified that he believed his discharge in September 1992 was for medical reasons (total knee replacement), although he also had high blood pressure and slight kidney malfunction.  He testified that, although he did not go before a Medical Review Board at that time, he was found to be medically unfit.  He testified that when he separated from service in 1992 he thought he was eligible or entitled to educational benefits under the provisions of MGIB-SR, Chapter 1606, in part because he was already receiving benefits at that time, and thought he was eligible during the entire time he was receiving benefits.  

The evidence shows that, while some notice was likely mailed to the Veteran in February 2007, such evidence is at least in relative equipoise with the Veteran's testimony under oath that, although the educational benefits stopped in September 2007, and he was not notified of ineligibility until July 2008, when he was notified that eligibility had terminated effective from September 11, 1992. 

The Board finds that VA was at fault in the creation of the debt by erroneously determining that the Veteran was eligible for such education benefits in 2007, when 

eligibility had termination in 1992.  The Veteran's representative contends that VA should have denied the Veteran's 2007 application for education benefits if he were not eligible.  
 
As to the other aspects of equity and good conscience, it can be argued that there would be unjust enrichment in this case if the appellant did not repay the debt, inasmuch as he received benefits to which he was not entitled.  

He also testified that he have 15 years, 8 months, and 24 days of Reserve service for pay purposes, and was on year six of a six year enlistment when he was discharged, was trying to complete 20 years to be eligible for retirement, but was medically discharged.  The Veteran testified that he did not understand the meaning of "unsatisfactory participation," so thought the term meant something other than discharge for medical reasons.  

The Veteran has not claimed to have relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits; however, he did testify that, had the Chapter 1606 benefits been denied by VA in 2007, he would not have gone to school.  The Veteran testified that he would not have created such a debt if he thought he was not eligible for the education benefits. 

It is unclear whether recovery of the debt would defeat the purpose for which the benefits were intended, in the sense that the benefits were intended to help the Veteran with his educational goals, and that is the purpose for which they were used.


In the Board's judgment, the circumstances in this case indicate a need for reasonableness and moderation in the exercise of the Government's right to collect 
the debt charged to the appellant.  Accordingly, the Board concludes that recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Eligibility for educational assistance benefits under Chapter 1606, Title 10, United States Code, is denied.  

Waiver of collection of the properly created overpayment of educational assistance benefits, in the calculated amount of $2,081.62, is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


